DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "improved thermomechanical fatigue" in claims 8 and 10 is a relative term which renders the claims indefinite.  The term "improved thermomechanical fatigue" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, any nickel-based alloy have be considered to have improved thermomechanical fatigue when compared to a nickel-based alloy having inferior thermomechanical fatigue. For the purposes of examination, the claims are given the broadest reasonable interpretation such that the term “improved thermomechanical fatigue” is interpreted such that any nickel-based alloy that reads on the compositions recited in claims 8 and 10 are considered to have “improved thermomechanical fatigue.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wukusick GB2235697A in view of Sato (“Characterisation of oxide scale formation on a new single crystal superalloy for power generation applications”).
Claims 1 and 6-11: Wukusick teaches a nickel based super alloy used generally in gas turbine engines (Wukusick Abstract). Wukusick recites the following composition. 



Claims 1, 8, and 10
Claims 7, 9, and 11
Wukusick Table I
Cr 7-9%
8%
5-10%
Co 9-11%
10%
5-10%
Mo 0.4-0.8%
0.6%
0-2%
Ta 7-9%
8%
3-8%
W 7-9%
8%
3-10%

1.25%
0-6%
Al 5-6.4%
5.7%
5-7%
Hf 0.08-0.12%
0.1%
0-0.5%
Si 0.018-0.32%
0.25%

B 0.003-0.015%
0.008%
0-0.015%
C 0.01-0.05%
0.021%
0-0.07%
Y 0.017-0.023%
0.02%
0-0.075%
Ni Balance
Balance
Balance


In the case of the prior art range within the claimed range the limitation is met. MPEP 2144.05 provides where the claimed ranges lie within or overlap the prior art ranges a prima facie case of obviousness is present. Wukusick Table I teaches that titanium can be present in an amount up to 2% but includes zero in the range and the most preferred Ti amount is 0%. As zirconium is not listed in the table the amount is 0%. 
Regarding claims 8 and 10, Wukusick does not require any additional, non-recited elements (Wukusick Abstract), and thus reads on “consisting of.”
Further regarding claims 8 and 10, note that as discussed above in the 35 U.S.C. 112(b) rejection above, “improved thermomechanical fatigue” is a relative term and is being interpreted such that any nickel-based alloy that reads on the compositions recited in claims 8 and 10 are considered to have “improved thermomechanical fatigue.” As, Wukusick teaches a composition that overlaps with the compositions recited in claims 8 and 10 (Wukusick Abstract), as discussed above, and is thus considered to meet the limitation “improved thermomechanical fatigue.”  In addition, as the nickel-based alloy of Wukusick is of a substantially similar composition (Wukusick Abstract), one of ordinary skill would expect the nickel-based alloy of Wukusick to have “improved thermomechanical fatigue.” In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the composition of Wukusick by adding silicon in an amount of more than 0 to 0.5wt% in order to improve the material by improving the formed oxides as taught by Sato. As the claimed range lies within this range a case of prima facie obviousness is present. 

Claim 3: The claim recites “produced from a raw material”. This phrase is given its broadest reasonable interpretation in light of the specification. As no definition for “a raw material” is given the claim is being interpreted to require the alloy is made from at least one constituent material. Wukusick teaches that material is cast originally and components are added in the listed amounts (e.g. yttrium), see page 4. This meets the limitation.
Claim 4: Wukusick teaches the material is used with turbine blades (Wukusick page 3 line 17). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wukusick GB2235697A in view of Sato (“Characterisation of oxide scale formation on a new single crystal superalloy for power generation applications”) as applied to claim 1 above, further in view of Orange US Pg Pub 2017/0120329.
Claim 2: Wukusick in view of Sato renders obvious all the limitations of claim 1. Wukusick does not teach making or providing the material as a powder. 
Orange teaches methods for making articles from water-atomized nickel based superalloys including turbine blades (Orange Title, [0007], [0027], and claim 1). Orange teaches a simple inexpensive method for making nickel superalloy parts is with a high part throughput three-dimensional binder jet printing process (Orange [0004] and [0007]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the fabrication process taught by Wukusick by water atomizing the nickel powder as taught by Orange in order to make parts with a simple cost-effective high-throughput additive manufacturing method such as binder jetting. A person of ordinary skill would have a reasonable expectation of success due to Orange providing ample details on the process steps and the wide variety of nickel-based superalloys provided as examples that work with Orange’s method (Orange [0022]). 
Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive.
Applicant argues that Wukusick does not teach or suggest a composition having both 1.0-1.3% rhenium and having no titanium except impurities of less than 0.1%.  Applicant notes that Wukusick teaches 0-6% rhenium, but prefers higher amounts, such as 2.75-3.25% or 3%. Applicant argues that this preference for higher amounts of rhenium is teaching away from the claimed range. In addition, Applicant notes that while Wukusick does teach that titanium may be absent in some embodiments, the embodiments without titanium all appear to have high amounts of rhenium.
prima facie case of obviousness exists. See MPEP §2144.05. One of ordinary skill in the art would only need to select from the overlapping portion of the ranges to arrive at the compositions as claimed.  Regarding Applicant’s argument that none of Wukusicks’s examples read on the instant composition, Examiner notes that “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See MPEP §2123 (II).
Applicant argues that Sato only discloses the use of silicon with a few specific alloys, and Examiner does not explain how one of skill in the art would be taught to take out a single element (silicon) of Sato at the disclosed range and apply that single element to Wukusick while ignoring all the other differing ranges for respective elements. Applicant argues that it would thus not have been obvious to combine Wukusick with Sato to arrive at the claimed composition. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Sato studies the effect of minor alloying element silicon for single-crystal nickel alloys (Sato Abstract and introduction). Note that Wukusick is also directed to single-crystal nickel alloys .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734